DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 10/27/2021 has been received and considered.
Claims 1-2,4-12 and 14-20 are pending.
This action is Final.
Claim Objections
2. 	The objection to claim 17 is withdrawn based on the filed amendments.
3.	Claim 6 is objected to because of the following informalities: Claim 6 is amended to recite “wherein the first networked is a POS device” For the sake of examination, the office assumed the “the first networked” is referring to “the first networked device.” Appropriate correction is required.

Response to Arguments
4.	Applicant's arguments filed 10/27/2021 have been fully considered but they are moot because the arguments do not consider the combination of references cited below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



s 1-2,4-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. US 8,214,880 B1 to Wu, (hereinafter, “Wu”), in view of US Pub. No. US 2021/0075671 A1 to Li, (hereinafter, “Li”).

As per claim 1, Wu teaches a method comprising: 
receiving, at a first networked device operating in the communications network, configuration data used to configure a second networked device to operate in the communications network, wherein each of the first and the second networked devices include a shared common firmware key (Wu, col. 5 lines 27-32 and 56-64 “each of the network devices 110 includes a common (i.e., the same) decryption key. The use of a common decryption key across the network devices 110 reduces manufacturing costs and complexities as compared to the use of a unique decryption key for each of the network devices 110… When communications between the network devices 110 and the provisioning subsystem 120 have been established, the network devices 110 are prepared to be provisioned by receiving, verifying, and loading configuration profiles received from the provisioning subsystem 120. The decryption keys included in the network devices 110 allow data communicated between the network devices 110 and the pro visioning subsystem 120 to be encrypted.”); 
encrypting, at the first networked device, the configuration data using the shared common firmware key (Wu, col. 7 lines 1-8 “The provisioning Subsystem 120 may include one or more encryption keys (e.g., private keys) for encrypting configuration profiles. In certain embodiments, the provisioning Sub system 120 is able to use a single encryption key for encrypting configuration profiles for all of the network devices 110. In other embodiments, the provisioning subsystem 120 uses multiple encryption keys for encrypting configuration pro files for the network devices 110.” And col. 8 lines 49-54 “The configuration profile having the unique identifier 245 may be provided to the encrypt/decrypt module 275, which can use the encryption key 290 to encrypt the configuration profile. In certain embodiments, the encrypted configuration profile is stored to the data store 285. I”);
generating a setup file comprising the encrypted configuration data from the shared common firmware key (Wu, col. 9 lines 62-67 “The communications interface 225 of the network device 110-1 receives the encrypted configuration profile, which is decrypted by the encrypt/decrypt module 260 using the decryption key 250. The configuration module 255 is able to process the decrypted configuration profile, including identifying the unique parameter 245 included in the configuration profile” and col. 10 lines 45-48 “another network device such as network device 110-2 having the decryption key 250 may be used to decrypt the profile. Such devices may be available especially where the network devices 110 are mass produced with a common decryption key.” And col. 12 lines 14-23 and lines 33-43 “In step 430, a configuration profile is generated. Step 430 may be performed in any of the ways described above, including the provisioning Subsystem 120 generating the configuration profile based at least in part on data included in the activation request. In step 440, the unique parameter is incorporated in the configuration profile. Step 440 may be performed in any of the ways described above, including inserting data representative of the unique parameter into a field of the configuration profile… In step 470, the encrypted configuration profile associated with the network device is identified from data included in the provisioning request. Step 470 may be performed in any of the ways described above, including using data representative of the unique parameter included in the provisioning request to identify the configuration profile. In step 480, the encrypted configuration profile is provided to the network device. Step 480 may be performed in any of the ways described above, including transmitting the encrypted configuration profile over the communication network 140.”); and 
sending setup file to the communications network for distribution to the second networked device, (Wu, col. 9 lines 45-52 “Once the appropriate configuration profile (e.g., configuration profile 292) has been identified and encrypted (either previously or dynamically), the provisioning Subsystem 120 sends the encrypted configuration profile having the unique parameter 245 to the communications interface 270, which is configured to send the encrypted configuration profile to the network device 110-1 over the communication network 140, as represented by arrow 294 in FIG. 2.”).

Wu teaches all the limitations of claim 1 above, however fails to explicitly teach but Li teaches:

the shared common firmware key comprising a symmetrical private key (Li, para. [0054] “the secured communication network 105 can correspond to the communication network 103 itself, however, in such a case data such as, configuration settings can be communicated using a secured communication protocol (i.e. based on a secret key exchange process) between a sender (e.g. the first computing device 102) and receiver (e.g. remaining of the plurality of electronic devices 102-10N)” and para. [0102] “the encrypted data may correspond to configuration settings or configuration data to configure the remaining of the plurality of electronic devices 104-10N shared by the first computing device 102. To this end, in some examples, the configuration settings can be encrypted using a session key (e.g. the encrypted session key, as described in reference to FIG. 5).” And para. [0103] “the remaining of the plurality of electronic devices 104-10N can decrypt the encrypted data using the session key to access the configuration settings. In some examples, the configuration settings may include but not limited to, SSID, security password etc. shared by the first computing device 102 to configure the remaining of the plurality of electronic devices 104-10N to use the access point or the hotspot.”);
wherein the second networked device comprises a point-of-sale (POS) device (Li, para. [0039] “The term "computing device" or "client device" or "electronic device" used interchangeably hereinafter, to refer to any or all of programmable logic controllers (PLCs), programmable automation controllers (PACs), industrial computers, desktop computers, personal data assistants (PDAs), laptop computers, tablet computers, smartbooks, palm-top computers, personal computers, barcode readers, scanners, indicia readers, imagers, Radio-frequency identification (RFID readers or interrogators), vehicle-mounted computers, wearable barcode scanners, wearable indicia readers, a point of sale (POS) terminal, headset devices, and similar electronic devices equipped with at least a processor configured to perform the various operations described herein.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li’s method for configuring a remote electronic device into Wu’s method for securely configuring a network device, with a motivation to initialize or customize an electronic device to operate in a desired manner within a networked environment (Li, para. [0003]). 

As per claim 2, the combination of Wu and Li teach the method of claim 1 wherein generating a setup file comprising the encrypted configuration data from the shared common firmware key comprises generating the setup file for the second networked device including the encrypted configuration data (Li, para. [0102] “FIG. 8 illustrates another example scenario representing a first view 800 that illustrates sharing of the configuration settings from the first computing device 102 (e.g. a master device) to remaining of the plurality of electronic devices 104-10N. FIG. 8 also illustrates another example scenario that illustrates, a second view 820 depicting a configuration set up by the remaining of the plurality of electronic devices 104-10N, in accordance with some example embodiments described herein. Illustratively, the first view 800 depicts sending of encrypted data, at step 802, from the first computing device 102 to the remaining of the plurality of electronic devices 104-10N. In this regard, as illustrated, the remaining of the plurality of electronic devices 104-10N can be connected (or establish a socket connection) with the first computing device 102, over the secured communication network 105. Establishing a socket connection can be performed based on a secret key exchange process, using steps as described in reference to FIG. 5. In some example embodiments, the encrypted data may correspond to configuration settings or configuration data to configure the remaining of the plurality of electronic devices 104-10N shared by the first computing device 102. To this end, in some examples, the configuration settings can be encrypted using a session key (e.g. the encrypted session key, as described in reference to FIG. 5).” And para. [0103] “the remaining of the plurality of electronic devices 104-10N can decrypt the encrypted data using the session key to access the configuration settings. In some examples, the configuration settings may include but not limited to, SSID, security password etc. shared by the first computing device 102 to configure the remaining of the plurality of electronic devices 104-10N to use the access point or the hotspot. Accordingly, as illustrated in the second view 820, the remaining of the plurality of electronic devices 104-10N can be configured, at step 806, by using the configuration settings (e.g. the SSID and the security password) decrypted at step 804. In some examples, based on configuration the remaining of the plurality of electronic devices 104-10N can remain connected to the Wi-fi access point or the hotspot initialized at the first computing device 102.”).
	
As per claim 4, the combination of Wu and Li teach the method of claim 1 wherein the first and second networked devices are of a same device type (Wu, col. 6 lines 28-34 “The configuration profiles are defined to include unique parameters associated with respective network devices 110. In certain embodiments, for example, a unique parameter associated with a particular network device 110 is inserted into a predefined field (e.g., a unique identifier field such as a MAC field) of the configuration profile associated with the same network device 110.”).

As per claim 5, the combination of Wu and Li teach the method of claim 4 wherein the first and second networked devices are printers (Wu, col. 4 lines 55-60 “. The network devices 110 may include various peripherals such as a terminal, keyboard, keypad, mouse, screen, printer, Stylus, input device, output device, microphone, speaker, Sound card, or any other apparatus or interface that can facilitate use of the network devices 110 by human operators.”).

As per claim 6, the combination of Wu and Li teach the method of claim 4 wherein the first networked device is a Point of Sale (POS) device (Li, para. [0039] “The term "computing device" or "client device" or "electronic device" used interchangeably hereinafter, to refer to any or all of programmable logic controllers (PLCs), programmable automation controllers (PACs), industrial computers, desktop computers, personal data assistants (PDAs), laptop computers, tablet computers, smartbooks, palm-top computers, personal computers, barcode readers, scanners, indicia readers, imagers, Radio-frequency identification (RFID readers or interrogators), vehicle-mounted computers, wearable barcode scanners, wearable indicia readers, a point of sale (POS) terminal, headset devices, and similar electronic devices equipped with at least a processor configured to perform the various operations described herein.”).

As per claim 7, the combination of Wu and Li teach the method of claim 1 wherein the communications network comprises a Wireless Fidelity (WiFi) network (Li, para. [0051] “the communication network 103 may include…a Wireless Fidelity (Wi-Fi) network”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li’s Wireless Fidelity network into Wu’s secure configuration of a network device, with a motivation to customize an electronic device to operate in a desired manner within a networked environment (Li, para. [0003]). 
As per claim 8, Wu teaches the method of claim 1 however fails to explicitly teach but Li teaches: wherein the shared common firmware key is associated with firmware in each of the first and second devices (Li, para. [0077] “a public key and a corresponding private key pair may be shared and known amongst trusted devices. For instance, the public key and private key information may be shared amongst trusted electronic devices at a time of manufacturing of the electronic devices, by an original equipment manufacturer (OEM) or during a firmware configuration of the electronic devices. In some examples, the first key may correspond to a private key of the first computing device 102 that can be used by the first computing device to encrypt the pre-defined configuration parameter. According to some example embodiments, the pre-defined configuration parameter may be encrypted by the first computing device 102 after configuring the initialization of the communication network 103. Said differently, the first computing device 102 may initiate the access point for communication and subsequently can encrypt the configuration parameters that are to be used for connecting with the access point.”).

As per claim 9, the combination of Wu and Li teach the method of claim 8, wherein a version of the firmware in the first networked device and the version of the firmware in the second networked device are the same (Li, para. [0044] “Typically for configuring electronic devices, configuration data can be provided to an electronic device by an administrator (e.g. a server or a remote device). Further, it also requires a latest or desired version of configuration data to be available at the master device at a given point of time”).

As per claim 10, the combination of Wu and Li teach the method of claim 8, wherein a version of the firmware in the first networked device and the version of the firmware in the second networked device are different (Li, para. [0044] “Typically for configuring electronic devices, configuration data can be provided to an electronic device by an administrator (e.g. a server or a remote device). Further, it also requires a latest or desired version of configuration data to be available at the master device at a given point of time”).

As per claim 11, Wu teaches a networked device comprising: 
communications circuitry configured to communicate messages via a communications network (Wu, col. 3 lines 34-47 “The elements of the system 100 may communicate using any known communication technologies, devices, media, and protocols Supportive of Voice and/or data communications, including, but not limited to, the Internet, intranets, local area networks, Voice over Internet Protocol (“VoIP) networks, packet-switched networks, circuit-switched networks…and other Suitable communications technologies.”); and processing circuitry communicatively connected to the communications circuitry, and while the networked device is operating in a communications network (Wu, col. 8 lines 14-21 “The processor 220 is configured to perform the operations of the network device 110-1 described herein. The processor 220 may execute computer-readable instructions stored in the data store 230 and/or the memory 235, as is well known. In particular, the processor 220 may perform computer-readable instructions (e.g., software applications) associated with the configuration module 255 and the encrypt/decrypt module 260.”), is configured to:
 receive configuration data used to configure a target networked device to operate in the communications network, wherein both the networked device and the target network device include a shared common firmware key (Wu, col. 5 lines 27-32 and 56-64 “each of the network devices 110 includes a common (i.e., the same) decryption key. The use of a common decryption key across the network devices 110 reduces manufacturing costs and complexities as compared to the use of a unique decryption key for each of the network devices 110… When communications between the network devices 110 and the provisioning subsystem 120 have been established, the network devices 110 are prepared to be provisioned by receiving, verifying, and loading configuration profiles received from the provisioning subsystem 120. The decryption keys included in the network devices 110 allow data communicated between the network devices 110 and the pro visioning subsystem 120 to be encrypted.”);  
encrypt the configuration data using the shared common firmware key (Wu, col. 7 lines 1-8 “The provisioning Subsystem 120 may include one or more encryption keys (e.g., private keys) for encrypting configuration profiles. In certain embodiments, the provisioning Sub system 120 is able to use a single encryption key for encrypting configuration profiles for all of the network devices 110. In other embodiments, the provisioning subsystem 120 uses multiple encryption keys for encrypting configuration pro files for the network devices 110.” And col. 8 lines 49-54 “The configuration profile having the unique identifier 245 may be provided to the encrypt/decrypt module 275, which can use the encryption key 290 to encrypt the configuration profile. In certain embodiments, the encrypted configuration profile is stored to the data store 285. I”);
generate a setup file comprising the encrypted configuration data from the shared common firmware key (Wu, col. 9 lines 62-67 “The communications interface 225 of the network device 110-1 receives the encrypted configuration profile, which is decrypted by the encrypt/decrypt module 260 using the decryption key 250. The configuration module 255 is able to process the decrypted configuration profile, including identifying the unique parameter 245 included in the configuration profile” and col. 10 lines 45-48 “another network device such as network device 110-2 having the decryption key 250 may be used to decrypt the profile. Such devices may be available especially where the network devices 110 are mass produced with a common decryption key.” And col. 12 lines 14-23 and lines 33-43 “In step 430, a configuration profile is generated. Step 430 may be performed in any of the ways described above, including the provisioning Subsystem 120 generating the configuration profile based at least in part on data included in the activation request. In step 440, the unique parameter is incorporated in the configuration profile. Step 440 may be performed in any of the ways described above, including inserting data representative of the unique parameter into a field of the configuration profile… In step 470, the encrypted configuration profile associated with the network device is identified from data included in the provisioning request. Step 470 may be performed in any of the ways described above, including using data representative of the unique parameter included in the provisioning request to identify the configuration profile. In step 480, the encrypted configuration profile is provided to the network device. Step 480 may be performed in any of the ways described above, including transmitting the encrypted configuration profile over the communication network 140.”); and 
send the setup file to the communications network for distribution to the target networked device (Wu, col. 9 lines 45-52 “Once the appropriate configuration profile (e.g., configuration profile 292) has been identified and encrypted (either previously or dynamically), the provisioning Subsystem 120 sends the encrypted configuration profile having the unique parameter 245 to the communications interface 270, which is configured to send the encrypted configuration profile to the network device 110-1 over the communication network 140, as represented by arrow 294 in FIG. 2.”).

Wu teaches all the limitations of claim 11 above, however fails to explicitly teach but Li teaches:

the shared common firmware key comprising a symmetrical private key (Li, para. [0054] “the secured communication network 105 can correspond to the communication network 103 itself, however, in such a case data such as, configuration settings can be communicated using a secured communication protocol (i.e. based on a secret key exchange process) between a sender (e.g. the first computing device 102) and receiver (e.g. remaining of the plurality of electronic devices 102-10N)” and para. [0102] “the encrypted data may correspond to configuration settings or configuration data to configure the remaining of the plurality of electronic devices 104-10N shared by the first computing device 102. To this end, in some examples, the configuration settings can be encrypted using a session key (e.g. the encrypted session key, as described in reference to FIG. 5).” And para. [0103] “the remaining of the plurality of electronic devices 104-10N can decrypt the encrypted data using the session key to access the configuration settings. In some examples, the configuration settings may include but not limited to, SSID, security password etc. shared by the first computing device 102 to configure the remaining of the plurality of electronic devices 104-10N to use the access point or the hotspot.”);
wherein the second networked device comprises a point-of-sale (POS) device (Li, para. [0039] “The term "computing device" or "client device" or "electronic device" used interchangeably hereinafter, to refer to any or all of programmable logic controllers (PLCs), programmable automation controllers (PACs), industrial computers, desktop computers, personal data assistants (PDAs), laptop computers, tablet computers, smartbooks, palm-top computers, personal computers, barcode readers, scanners, indicia readers, imagers, Radio-frequency identification (RFID readers or interrogators), vehicle-mounted computers, wearable barcode scanners, wearable indicia readers, a point of sale (POS) terminal, headset devices, and similar electronic devices equipped with at least a processor configured to perform the various operations described herein.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li’s method for configuring a remote electronic device into Wu’s method for securely configuring a network device, with a motivation to initialize or customize an electronic device to operate in a desired manner within a networked environment (Li, para. [0003]). 
As per claim 12, the combination of Wu and Li teach the networked device of claim 11 wherein the processing circuitry is further configured to generate the setup file including the encrypted configuration data for the target networked device (Wu, col. 12 lines 14-43 “In step 430, a configuration profile is generated. Step 430 may be performed in any of the ways described above, including the provisioning Subsystem 120 generating the configuration profile based at least in part on data included in the activation request. In step 440, the unique parameter is incorporated in the configuration profile. Step 440 may be performed in any of the ways described above, including inserting data representative of the unique parameter into a field of the configuration profile… the encrypted configuration profile associated with the network device is identified from data included in the provisioning request. Step 470 may be performed in any of the ways described above, including using data representative of the unique parameter included in the provisioning request to identify the configuration profile. In step 480, the encrypted configuration profile is provided to the network device. Step 480 may be performed in any of the ways described above, including transmitting the encrypted configuration profile over the communication network 140.”).

As per claim 14, the combination of Wu and Li teach the networked device of claim 11 wherein the networked device and the target network device are the same device type (Wu, col. 6 lines 28-34 “The configuration profiles are defined to include unique parameters associated with respective network devices 110. In certain embodiments, for example, a unique parameter associated with a particular network device 110 is inserted into a predefined field (e.g., a unique identifier field such as a MAC field) of the configuration profile associated with the same network device 110.”).

As per claim 15, the combination of Wu and Li teach the networked device of claim 14 wherein the networked device and the target network device are printers (Wu, col. 4 lines 55-60 “. The network devices 110 may include various peripherals such as a terminal, keyboard, keypad, mouse, screen, printer, Stylus, input device, output device, microphone, speaker, Sound card, or any other apparatus or interface that can facilitate use of the network devices 110 by human operators.”).

As per claim 16, the combination of Wu and Li teach the networked device of claim 14 wherein the networked device is a POS device (Li, para. [0039] “The term "computing device" or "client device" or "electronic device" used interchangeably hereinafter, to refer to any or all of programmable logic controllers (PLCs), programmable automation controllers (PACs), industrial computers, desktop computers, personal data assistants (PDAs), laptop computers, tablet computers, smartbooks, palm-top computers, personal computers, barcode readers, scanners, indicia readers, imagers, Radio-frequency identification (RFID readers or interrogators), vehicle-mounted computers, wearable barcode scanners, wearable indicia readers, a point of sale (POS) terminal, headset devices, and similar electronic devices equipped with at least a processor configured to perform the various operations described herein.”).

As per claim 17, the combination of Wu and Li teach the networked device of claim 11 wherein the shared common firmware key is associated with firmware in each of the networked device and the target network device (Li, para. [0077] “a public key and a corresponding private key pair may be shared and known amongst trusted devices. For instance, the public key and private key information may be shared amongst trusted electronic devices at a time of manufacturing of the electronic devices, by an original equipment manufacturer (OEM) or during a firmware configuration of the electronic devices. In some examples, the first key may correspond to a private key of the first computing device 102 that can be used by the first computing device to encrypt the pre-defined configuration parameter. According to some example embodiments, the pre-defined configuration parameter may be encrypted by the first computing device 102 after configuring the initialization of the communication network 103. Said differently, the first computing device 102 may initiate the access point for communication and subsequently can encrypt the configuration parameters that are to be used for connecting with the access point.”).
As per claim 18, the combination of Wu and Li teach the networked device of claim 17 wherein a version of the firmware in the networked device and the version of the firmware in the target networked device are the same (Li, para. [0044] “Typically for configuring electronic devices, configuration data can be provided to an electronic device by an administrator (e.g. a server or a remote device). Further, it also requires a latest or desired version of configuration data to be available at the master device at a given point of time”).
As per claim 19, the combination of Wu and Li teach the networked device of claim 17 wherein a version of the firmware in the networked device and the version of the firmware in the target networked device are different (Li, para. [0044] “Typically for configuring electronic devices, configuration data can be provided to an electronic device by an administrator (e.g. a server or a remote device). Further, it also requires a latest or desired version of configuration data to be available at the master device at a given point of time”).

As per claim 20, Wu teaches a non-transitory computer readable medium comprising computer program code stored thereon that, when executed by processing circuitry of a first networked device operating in a communications network (Wu, col. 8 lines 14-21 “The processor 220 is configured to perform the operations of the network device 110-1 described herein. The processor 220 may execute computer-readable instructions stored in the data store 230 and/or the memory 235, as is well known. In particular, the processor 220 may perform computer-readable instructions (e.g., software applications) associated with the configuration module 255 and the encrypt/decrypt module 260.”), configures the first networked device to: 
receive configuration data used to configure a second networked device to operate in the communications network, wherein both the first networked device and the second networked device include a shared common firmware key (Wu, col. 5 lines 27-32 and 56-64 “each of the network devices 110 includes a common (i.e., the same) decryption key. The use of a common decryption key across the network devices 110 reduces manufacturing costs and complexities as compared to the use of a unique decryption key for each of the network devices 110… When communications between the network devices 110 and the provisioning subsystem 120 have been established, the network devices 110 are prepared to be provisioned by receiving, verifying, and loading configuration profiles received from the provisioning subsystem 120. The decryption keys included in the network devices 110 allow data communicated between the network devices 110 and the pro visioning subsystem 120 to be encrypted.”); 
encrypt the configuration data using the shared common firmware key (Wu, col. 7 lines 1-8 “The provisioning Subsystem 120 may include one or more encryption keys (e.g., private keys) for encrypting configuration profiles. In certain embodiments, the provisioning Sub system 120 is able to use a single encryption key for encrypting configuration profiles for all of the network devices 110. In other embodiments, the provisioning subsystem 120 uses multiple encryption keys for encrypting configuration pro files for the network devices 110.” And col. 8 lines 49-54 “The configuration profile having the unique identifier 245 may be provided to the encrypt/decrypt module 275, which can use the encryption key 290 to encrypt the configuration profile. In certain embodiments, the encrypted configuration profile is stored to the data store 285. I”); and 
generate a setup file comprising the encrypted configuration data from the shared common firmware key (Wu, col. 9 lines 62-67 “The communications interface 225 of the network device 110-1 receives the encrypted configuration profile, which is decrypted by the encrypt/decrypt module 260 using the decryption key 250. The configuration module 255 is able to process the decrypted configuration profile, including identifying the unique parameter 245 included in the configuration profile” and col. 10 lines 45-48 “another network device such as network device 110-2 having the decryption key 250 may be used to decrypt the profile. Such devices may be available especially where the network devices 110 are mass produced with a common decryption key.” And col. 12 lines 14-23 and lines 33-43 “In step 430, a configuration profile is generated. Step 430 may be performed in any of the ways described above, including the provisioning Subsystem 120 generating the configuration profile based at least in part on data included in the activation request. In step 440, the unique parameter is incorporated in the configuration profile. Step 440 may be performed in any of the ways described above, including inserting data representative of the unique parameter into a field of the configuration profile… In step 470, the encrypted configuration profile associated with the network device is identified from data included in the provisioning request. Step 470 may be performed in any of the ways described above, including using data representative of the unique parameter included in the provisioning request to identify the configuration profile. In step 480, the encrypted configuration profile is provided to the network device. Step 480 may be performed in any of the ways described above, including transmitting the encrypted configuration profile over the communication network 140.”);
send the setup file to the communications network for distribution to the second networked device (Wu, col. 9 lines 45-52 “Once the appropriate configuration profile (e.g., configuration profile 292) has been identified and encrypted (either previously or dynamically), the provisioning Subsystem 120 sends the encrypted configuration profile having the unique parameter 245 to the communications interface 270, which is configured to send the encrypted configuration profile to the network device 110-1 over the communication network 140, as represented by arrow 294 in FIG. 2.”).

Wu teaches all the limitations of claim 20 above, however fails to explicitly teach but Li teaches:

the shared common firmware key comprising a symmetrical private key (Li, para. [0054] “the secured communication network 105 can correspond to the communication network 103 itself, however, in such a case data such as, configuration settings can be communicated using a secured communication protocol (i.e. based on a secret key exchange process) between a sender (e.g. the first computing device 102) and receiver (e.g. remaining of the plurality of electronic devices 102-10N)” and para. [0102] “the encrypted data may correspond to configuration settings or configuration data to configure the remaining of the plurality of electronic devices 104-10N shared by the first computing device 102. To this end, in some examples, the configuration settings can be encrypted using a session key (e.g. the encrypted session key, as described in reference to FIG. 5).” And para. [0103] “the remaining of the plurality of electronic devices 104-10N can decrypt the encrypted data using the session key to access the configuration settings. In some examples, the configuration settings may include but not limited to, SSID, security password etc. shared by the first computing device 102 to configure the remaining of the plurality of electronic devices 104-10N to use the access point or the hotspot.”);
wherein the second networked device comprises a point-of-sale (POS) device (Li, para. [0039] “The term "computing device" or "client device" or "electronic device" used interchangeably hereinafter, to refer to any or all of programmable logic controllers (PLCs), programmable automation controllers (PACs), industrial computers, desktop computers, personal data assistants (PDAs), laptop computers, tablet computers, smartbooks, palm-top computers, personal computers, barcode readers, scanners, indicia readers, imagers, Radio-frequency identification (RFID readers or interrogators), vehicle-mounted computers, wearable barcode scanners, wearable indicia readers, a point of sale (POS) terminal, headset devices, and similar electronic devices equipped with at least a processor configured to perform the various operations described herein.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li’s method for configuring a remote electronic device into Wu’s method for securely configuring a network device, with a motivation to initialize or customize an electronic device to operate in a desired manner within a networked environment (Li, para. [0003]). 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190158353 A1 – Managing network connected devices.
US 20130166899 A1 – Controlling system settings of a computing device.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437    

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437